Title: To John Adams from Pierre Penet, 17 March 1783
From: Penet, Pierre
To: Adams, John


hambourg le 17. Mars 1783

J’ai la satisfaction d’annoncer à Votre Excellence, qu’ayant été informé le 11 du courant de l’arrivée de Monsieur Adams votre fils, en cette Ville de Hambourg, venant de Copenhaguen, je me suis présenté aussitôt en son Hôtel pour avoir l’honneur de le saluer, lui offrir mes services & l’engager de faire une visite au Ministre de France. Le même jour je l’ai présenté au Premier Bourguemaître & Président du Senat de la ditte Ville de qui il a été trèsfavorablement acceuilli. Le jour suivant J’obtins l’agrément de le conduire au Senat où on désiroit le voir; il y fut également acceuilli.
Je lui ai donné pour société Messrs. C. Voght & Cie. une des plus puissantes Maison de Hambourg qui lui procurera pendant son séjour tous les amusemens possibles— Je me vois, avec peine, privé du plaisir de tenir compagnie plus longtems à Monsieur Votre fils, espérant faire voile incessamment pour l’Amérique tant pour y régler mes Comptes avec les Etats & les Particuliers, que pour prouver l’innocence de ma cause & l’injustice que j’ai supportée.
Persuadé que la Nation Américaine s’aura mieux apprécier ma conduite que ne l’ont fait mes compatriotes surtout les Negts. de Nantes, Ville où j’ai fait fleurer le Commerce par celui que j’ai introduit de la Nouvelle-Angleterre, & où pour récompense, j’ai supporté les plus affreux évènemens sans avoir pu jusqu’a ce moment obtenir aucune justice, pas même réponse au mémoire que j’ai eu l’honneur de vous communiquer à la Haïe.
Si vous avez des paquets à faire passer en Amérique, je m’en chargerai avec plaisir.
J’ay l’honneur d’être avec le plus profond Respect, / De Votre Excellence, / Le très-humble & très- / Obéissant serviteur.
P: Penet

 
Translation
Hamburg, 17 March 1783

I have the satisfaction to advise your excellency that, having been informed on the 11th of the arrival of your son, Mr. Adams, from Copenhagen, I immediately went to his hotel to have the honor of greeting him, offering my services, and urging him to visit the French minister. That same day I introduced him to the first burgomaster and president of the senate of our town, who accorded him a most favorable reception. The following day I had the pleasure of escorting him to the senate, where his presence was desired and he was similarly welcomed.
I introduced him to the firm of C. Voght & Co., one of the most powerful houses in Hamburg, who will arrange all possible entertainments during his stay. With regret, I find myself unable to keep him company longer, as I hope to set sail forthwith to America. I intend both to settle my accounts with the states and particular individuals and to prove the innocence of my cause and the injustice I have suffered.
I am convinced that the American nation will better appreciate my conduct than did my countrymen—especially the merchants of Nantes, a city to which I introduced a flourishing New England trade, receiving in return the most appalling treatment and being unable until now to obtain any form of justice, not even a reply to the memoir I had the honor of sending you at The Hague.
If you have packets to send to America, I shall attend to them with pleasure.
I have the honor to be, with the most profound respect, your excellency’s very humble and very obedient servant
P: Penet

